Case 2:16-cr-00540-JMA-SIL Document 332 Filed 10/24/18 Page 1 of 3 PageID #: 3811




                       LAW OFFICES Otr KEVINJ. KEATING
 KEVINJ. KEATING, ESQ                 666 OLD COUNTRY ROAD                      MANHATTANOFFICE:
                                            SUITE 9OO                      II4O AVENUE oF THE AMERICAS
                                 GARDEN CITY, NEWYORK II53O-2004                    grtr FLOOR
 Stefani Goldin, Esq                        (5t6) 222-t0ee                      NEWYORK, N,Y. 10036
    OfCounsel                         Fax   (516) 745.0844

  Laura O'Neil                        kevin@kevinkeatinglaw.com
    Paralegal




  October 24,2018

 Via ECF
 AUSA Catherine Mirabile
 AUSA LaraGatz
 AUSA Christopher Caffarone
 United States District Court
 Eastern District of New York
  100 FederalPlaza
  Central Islip, New   York   11722

  Re:     United States v. Edward Mangano
          16-CR-s40

  Counsel

         As you are aware, I am attorney for Mr. Mangano, and I write in response to your letter of
  October 23 , 2018. As you know, prior to the initial trial in this matter, and as recently as early
  October, 2018, the Government represented that the entirety of the wiretap recordings obtained
  during the 30 day wiretap on Mr. Singh's phone had been supplied to the defense. These
  representations were false, as recently more than 2700 recordings of intercepted calls have been
  turned over to the defense.

          By correspondence of October 4,2018, prior to the production of these recordings, we
  advised of our discovery in proffer materials of reference to Randy Sarf having been intercepted
  on Singh's wiretap, and our belief that we had not been supplied with any wiretap recordings
  involving Randy Sarf, Two days following our October 4letter, you supplied approximately 45
  recordings from the Singh wiretap, and the following day, supplied approximately 2700
  recordings.

         In your correspondence of October 23,2018, you advise that o'an intercepted call between
  Singh and Sarf'had previously been supplied to the defense on February 12,2018, labeled HSR
Case 2:16-cr-00540-JMA-SIL Document 332 Filed 10/24/18 Page 2 of 3 PageID #: 3812




 AUSA Catherine Mirabile
 AUSA LaraGatz
 AUSA Christopher Caffarone
 October 24,2018
 Page2


  164'. We have reviewed this recording, which had been provided without any information
 identifying the participants. We have now compared this single earlier produced unlabeled
 recording to the recordings produced subsequent to our October 4 correspondence, and it appears
 that there are other recorded phone calls involving Sarf and Singh which were not part of the
 Government's production on February 12,2018. Thus far we have identified additional recordings
 bearing numbers 1835 and 3463 as calls between Singh and Sarf. These calls were produced on
 October 7,2018, and not prior to the initial trial in this matter.

         I note that the earlier produced recording between Singh and Sarf is labeled 14-39-
  2801866-07. Now that the Government has produced approximately 2100 recordings bearing
  sequential numbers, it has now become apparent that, prior to the initial trial, the Government
  reviewed recently produced call 1835, decided not to produce it to the defense, and thereafter
  reviewed and produced call 1866. This of course suggests the Government's knowledge of the
  universe of wiretap recordings which existed, but were not produced prior to the initial trial, and
  which the Government repeatedly denied existed.

         Next, in our correspondence of October 4,2018, among other things, I made demand for
  the production of the sub-set of 800 emails that were deleted by Fred Mei from his Town computer
  in February 2015. In my correspondence, I noted that we learned of this massive deletion through
  the newly disclosed 3500 material of Frank Scalera, who proffered to the Government prior to the
  initial trial that he made discovery of Mei's deletion of 800 emails.

          In your correspondence of October 23,2018, you advise that these emails can be found
  within a larger production produced to the Securities and Exchange Commission by TOB and
  earlier produced to the defense on February 12,2018. By your response, my assumption is that
  the Govemment is not in possession of the requested subset of 800 deleted emails. On this issue,
  you additionally note that "Mei testified at the first trial about deleting these emails including under
  cross-examination of this topic by me". I note that on direct examination the Govemment elicited
  from Fred Mei that, upon learning that the Town of Oyster Bay had received a subpoena, Mei
  "began to delete some emails"..... I deleted blocks of emails". Of course, the defense was without
  knowledge that Mei had deleted, "not some", but many hundreds of emails, as proffered by Mr.
  Scalera.

          Next, in my submission of August 24,2018, I reiterated our demand for the production of
  all Brady material. I specifically included in this demand any information in the possession of the
  Government that witnesses had provided inconsistent or false information or testimony in this
  matter. I reiterate this demand.
Case 2:16-cr-00540-JMA-SIL Document 332 Filed 10/24/18 Page 3 of 3 PageID #: 3813



  AUSA Catherine Mirabile
  AUSA Larc Gatz
  AUSA Christopher Caffarone
  October 24,2018
  Page   3




         Of course, I additionally make demand that the Government produce all information
  concerning any perjury engaged in by any witness at the initial trial of this matter. This quite
  obviously, would be Brady material.

          Finally, included in the Government's October 7,2078, production of wiretap recordings
  are approximately 300 recordings of Singh intercepted in2015, which are in Hindi, and which
  were not produced prior to the initial trial in this matter, and which apparently were never
  interpreted prior to the initial trial. Please advise as to the timeframe in which the defendant's will
  be supplied with English transcripts of these recordings.

  Very truly yours,


        /11/q
  KEVIN J. KEATING'




  KJK/lo



  cc:        Clerk of the Court
             All   Counsel
